DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 8-14, and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 6,709,526 to Bailey in view of USPN 7,026,414 to Barron, US Pub. No. 2006/0004160 to Favier, US Pub. No. 2005/0130539 to Allen and USPN 7,947,766 to Heinzman.
Regarding claims 1, 4, 6, 8-14, and 19-23, Bailey teaches a melt processable starch composition comprising a starch and a polymer that is substantially compatible with starch, wherein the composition is substantially homogeneous (Bailey, Abstract, claims 1-21).  Bailey teaches a fiber comprising the composition, wherein the composition comprises from about 20 to about 99.99 wt% of starch, and from about 0.001 to about 10 wt% of a high polymer, wherein the high polymer has a weight-average molecular weight of at least 500,000 (Id., claim 18), most preferably from about 2,000,000 to about 15,000,000 (Id., column 6 lines 49-60), such as 12,000,000 to 14,000,000 (Id., column 18 lines 28-54).  Bailey teaches that the high polymer is a polyacrylamide (Id., Examples 6-8), wherein the high polymer preferably has a substantially linear chain structure (Id., column 5 line 62 to column 6 line 9).  Bailey teaches that the 
Regarding the claimed hydroxyl polymer being non-thermoplastic, Bailey teaches that natural starch has a granular structure and needs to be destructurized and/or modified before it can be melt processed like a thermoplastic material (Bailey, column 1 lines 41-65).  Bailey teaches that the composition comprises from about 20 to about 99.99 wt% unmodified and/or modified starch (Id., column 5 lines 54-61).  Note that Applicant’s claims 10 and 11 recite that the hydroxyl polymer is a polysaccharide selected from the group including starch and starch derivatives.  Therefore, based on the teachings of Bailey, and supported by Applicant’s claims, the starch of Bailey appears to inherently be non-thermoplastic.
Alternatively, Bailey teaches that that the starch may be hydrolyzed in the presence of acid, and optionally, other ingredients may be incorporated into the starch composition, including cross-linking agents (Bailey, column 9 lines 33-48, column 10 lines 51-54).  Including a cross-linking agent would appear to further render the starch composition non-thermoplastic.  Therefore, it would have been obvious to one of ordinary skill art at the time the invention was made to form the fiber of Bailey, and incorporate a cross-linking agent thereby rendering the starch non-thermoplastic, motivated by the desire of forming a conventional melt processable starch composition based on the totality of the teachings of Bailey.
Bailey does not appear to specifically teach the claimed polydispersity and the incorporation of a surfactant and the claimed crosslinker.
Regarding the claimed polydispersity, Bailey teaches that the high molecular weight of the polymers effectuate entanglements and/or associations with starch molecules (Bailey, column 
Barron teaches monodisperse high polymer compositions and related methods for reduction of polydispersity indices (Barron, Abstract).  Barron teaches that current methods generally enable the preparation of polymer samples with polydispersity indices of approximately 1.10-1.30 (Id., column 1 lines 11-29).  Barron teaches that the polymers have molar masses in the range of about 105 to about 107 g/mol (Id., column 2 lines 23-35), and that the polymers have an initial polydispersity of greater than about 1.25 (Id., claim 2), which is reduced to less than about 1.15 (Id., claim 6).  Barron shows at Figures 3, 4 and 6-8 the mechanical degradation of linear polyacrylamide, including reduction of molecular weight and polydispersity based on the number of passes (see additionally Id., column 2 line 43 to column 3 line 17).  Barron teaches that the high polymers having a relatively narrow molecular mass distribution would be highly desirable in a number of applications, as the simple, low-cost route to polymers with a narrow molar mass distribution would facilitate the manufacture and processing of materials through enhanced quality control and more narrowly defined and foreknown material properties (Id., column 2 lines 23-35).  Barron teaches that conventional polyacrylamides have a molecular weight of 4.1 x 106 g/mol and a polydispersity of 1.42 (Id., column 2 line 43 to column 3 line 17).  
Additionally, Favier teaches a process for controlled radical polymerization which consists in preparing polymers having a molecular weight of greater than 100,000 g/mol, with a polydispersity of less than 1.4 for molar weights of greater than 200,000 g/mol (Favier, Abstract).  Favier teaches that the process of the invention makes it possible to prepare polymers of acrylamide or of its derivatives having a molar weight greater than 200,000 g/mol with a 
Bailey establishes a composition for making fibers comprising a starch and a polymer compatible with the starch, such as a polyacrylamide, having a weight-average molecular weight of at least 500,000, such that the polymer forms effective entanglements or associations with neighboring starch molecules.  Barron establishes that conventional polyacrylamides have a molecular weight of 4.1 x 106 g/mol and a polydispersity of 1.42.  Barron establishes high polymer compositions having reduced polydispersity indices, wherein the polymers have molar masses in the range of about 105 to about 107 g/mol and an initial polydispersity of greater than about 1.25 and the manner in which to reduce the polydispersities. Additionally, Favier establishes polymers of acrylamide or of its derivatives having a molar weight greater than 200,000 g/mol with a polydispersity less than 1.4.  Favier establishes that the polymers obtained according to the process have applications in many fields and can make it possible to improve the mechanical properties (strength, elasticity, adhesion) and the Theological properties (increase in the viscosity) of various formulations.
Based on the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the fiber art at the time the invention was made to form the fiber of Bailey, and adjusting and varying the polydispersity of the polyacrylamide, as taught by Barron, from an 
Regarding the claimed fast wetting surfactant, Bailey teaches that the other ingredients may be incorporated into the starch composition, including surfactants (Bailey, column 9 lines 33-52).  Additionally, Bailey teaches that the composition can be drawn as a filament, wherein resulting products include webs for tissue grades of paper such as toilet paper, paper towel, napkins and facial tissue.
Allen teaches nonwoven webs manufactured from additive-loaded multicomponent filaments (Allen, Abstract).  Allen teaches that the nonwoven web may be used in applications including hygienic articles (Id., paragraph 0010).  Allen teaches that a surfactant may be blended with thermoplastic polymer in a dry form before extrusion, wherein the surfactant is added to render hydrophobic resins hydrophilic, or to enhance the wettability of normally hydrophilic thermoplastic resins (Id., paragraph 0024).  Allen teaches that the surfactant may be classified as a fast wetting surfactant which causes liquids to permeate the nonwoven web at a fast rate (Id., paragraph 0025).  
It would have been obvious to one of ordinary skill in the fiber art at the time the invention was made to form the fiber of the prior art combination, and including a fast wetting surfactant to the composition, as taught by Allen, motivated by the desire of forming a conventional fiber comprising a surfactant to predictably enhance the wettability of the composition, based on the intended application.
Regarding the claimed crosslinker, Bailey teaches that it is desirable to add to the starch polymer cross-linking agents known as “wet strength” resins (Bailey, column 10 lines 1-54).  Bailey teaches that crosslinking additives include glyoxal (Id., Example 20).  Additionally, Heinzman teaches crosslinking systems for use in a polymer melt composition comprising a hydroxyl polymer (Heinzman, Abstract) to form spun fibers (Id., column 7 lines 50-62).  Heinzman teaches that the hydroxyl polymers include starch and starch derivatives, and other polysaccharides and polyvinylalcohols (Id., column 10 lines 35-55, column 13 lines 9-61).  Heinzman teaches that the crosslinking system comprises a crosslinking agent, wherein suitable crosslinking agents include alkyl substituted or unsubstituted cyclic adducts of glyoxal with ureas as shown in Structure V (Id., column 17 line 19 to column 18 line 7).  Heinzman teaches that the crosslinking agent comprises an imidazolidinone, such as dihydroxyethyleneurea (Id., column 21 lines 5-16, column 24 lines 1-15).  Heinzman teaches that the polymeric structure is cured and exhibits an initial total wet tensile of at least about 1.97 g/cm (5 g/in) to about 23.62 g/cm (60g/in) (Id., column 7 lines 43-49).  Heinzman teaches that the polymeric structure is suitable for use in single or multi-ply sanitary tissue products (Id., column 2 lines 30-36).
It would have been obvious to one of ordinary skill in the fiber art at the time the invention was made to form the fiber of the prior art combination, wherein the crosslinker comprises dihydroxyethyleneurea, as taught by Heinzman, motivated by the desire of crosslinking a hydroxyl polymer with a crosslinker known in the art as being predictably suitable for forming fibers usable in tissue products, wherein an initial wet tensile strength is desired.


Regarding the claimed comparison between the concentration of the non-hydroxyl polymer and entanglement concentration, such as recited in claims 1, 6, 19, and 22, the prior art combination does not appear to specifically teach the claimed concentration and entanglement concentration relationship.  However, the prior art combination teaches that the high polymer is a polyacrylamide having a weight-average molecular weight and polydispersity within the claimed ranges.  Additionally, the prior art combination establishes that the high molecular weight of the polymer enables it to simultaneously interact/entangle with several starch moieties, wherein the entanglements and/or associations between starch and polymers enhance the melt extensibility of the starch composition such that the composition is suitable for extensional processes (Bailey, column 6 lines 19-48).  Additionally, Applicant's specification at pages 17 and 18 appears to establish that a polyacrylamide having a weight average molecular weight substantially similar to the polyacrylamide of the prior art combination, has an entanglement concentration less than the concentration of the polyacrylamide as disclosed by the prior art combination.  
Additionally, based on Applicant’s formula, a polyacrylamide with a molecular weight of 10,000,000 g/mol must be present at about 0.1% based on a critical entanglement molecular weight of 9100 g/mol.  The prior art combination teaches a polyacrylamide with a molecular weight most preferably from about 2,000,000 to about 15,000,000, such as 12,000,000 to 14,000,000, which would result in a similar entanglement concentration, or less based on the range of 12,000,000-14,000,000 and overlapping polydispersity.  Additionally, the prior art combination teaches that the polyacrylamide high polymer is added to the composition in an amount to visibly reduce the melt fracture and capillary breakage of fibers during the spinning process, wherein the polymers are typically present from about 0.001 to about 10 wt%, preferably from about 0.005 to about 5 wt% (Bailey, column 7 lines 22-33).  Note that a 
Therefore, it would have been obvious to one of ordinary skill in the fiber art at the time the invention was made to form the fiber of the prior art combination, and adjusting, varying and optimizing the molecular weight of the polyacrylamide and corresponding entanglement concentration, and the concentration of the polyacrylamide high polymer, such as resulting in the claimed comparison, as suggested by Bailey, motivated by the desire of forming a conventional fiber comprising a suitable concentration of polyacrylamide based on the desired entanglement with the starch moieties and based on the totality of the teachings of the prior art combination.
Regarding the claimed element produced from an aqueous solution comprising the claimed hydroxyl polymer, fast wetting surfactant and non-hydroxyl polymer, the prior art combination teaches forming the composition in the presence of water (Bailey, Example 1) followed by extrusion (Id., Examples 3-5).  Therefore, the fibrous element of the prior art combination appears to be produced from an aqueous solution as claimed.
Alternatively, the process of forming the fibrous element is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 

Claims 1, 4, 6, 8-14, and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bailey in view of Barron, Favier, Allen, Heinzman and USPN 6,723,160 to Mackey.
Regarding claims 1, 4, 6, 8-14, and 19-23, the teachings of the prior art combination set forth above are incorporated here.  In the event it is shown that Bailey does not appear to teach a non-thermoplastic hydroxyl polymer, Mackey teaches a substantially similar starch composition for making non-thermoplastic starch fibers, wherein the composition comprises starch, a cross-linking agent and water (Mackey, Abstract).  Mackey teaches that thermoplastic starch compositions have good stretchability and flexibility, but does not possess the required wet tensile strength which is an important quality for consumer-disposable articles (Id., column 1 lines 40-48). Mackey teaches that when the composition comprises a cross-linker, the dewatered composition becomes a cross-linked thermosetting composition (Id., column 4 line 36 to column 5 line 3).  Similar to Bailey, Mackey teaches that the starch composition includes a polyacrylamide (Id., column 7 line 41 to column 8 line 9), and can comprise a similar molecular weight (Id., column 9 lines 4-26), can be modified with an acid (Id., column 9 lines 40-62), and can be used for similar purposes (column 10 line 56 to column 11 line 14).  Additionally, similar 
It would have been obvious to one of ordinary skill in the fiber art at the time the invention was made to form the fiber of the prior art combination, wherein the hydroxyl starch polymer is a non-thermoplastic starch polymer, or substituting the hydroxyl starch polymer of Bailey with the non-thermoplastic starch polymer, as taught by Mackey, motivated by the desire of forming a conventional fiber comprising a suitable hydroxyl polymer known in the art as being predictably suitable for forming such fibers, where good wet tensile strength properties and sufficient apparent peak wet tensile stress, based on the intended application.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER Y CHOI/Primary Examiner, Art Unit 1786